IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,971-02


                           IN RE JOHN ALLEN ENGLISH, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 32068CC IN THE COUNTY COURT AT LAW
                            FROM KAUFMAN COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote Respondent, the District Clerk of Kaufman

County, and told her he wants to buy a copy of the jury charge in his case. He contends that the

District Clerk has not responded to his requests.

       “A district clerk must provide information to an imprisoned or confined individual or his

agent about the amount it would cost to obtain trial and appellate transcripts so that the individual

may then pay for them and use them to pursue an application for a writ of habeas corpus.” In re

Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014).
                                                                                                   2

        In these circumstances, additional facts are needed. Respondent is ordered to file a response

and state whether she has responded to Relator’s requests and complied with Bonilla. This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: January 11, 2017
Do not publish